DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 7, and 12-15 in the reply filed on December 9, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020 (see paragraph 2 above).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words in length and includes legal phraseology.  Correction is required.  See MPEP § 608.01(b).
 	One way to overcome this objection would be to amend the abstract such that in line 1 “of the motorcycle type” and “of width L,” are deleted, in line 2 “said” is deleted, in line 4 “coated with an elastomer composition and” is deleted, in lines 4-5 “a substantially zero angle and” is changed to -- an angle -- , in line 6 “and having thickness M” is deleted, and in line 7 “coated with an elastomer composition, and” is deleted.
The amendment filed September 24, 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a) the added incorporation by reference to the foreign priority document is improper because it was made subsequent to the March 31, 2017 filing date of this national stage application (filing date of the international application, MPEP 1893.03(b)) and therefore does not form part of the original disclosure of the application (MPEP 608.01(p)(I)(B) last paragraph and 217(II)(G)) and b) there is no support in the original disclosure for the added paragraph 0059 (preliminary amendment subsequent to the March 31, 2017 filing date of this national stage application (filing date of the international application, MPEP 1893.03(b)) and therefore not part of the original disclosure of the application (MPEP 608.04(b)).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The carcass reinforcement thickness M is defined in specification paragraph 0015 as the thickness of “the reinforcing layer of the carcass reinforcement” and so is referring to a single carcass layer, which controls the broadest reasonable interpretation of the thickness M, and applicant has used the term “textile” as excluding metal (specification paragraph 0006) and so in this 
Claim Objections
Claims 1, 2, 7, and 12-15 are objected to because of the following informalities: in claim 1 line 15, “exends” should be -- extends -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “substantially constant” in claim 1 line 28 is a relative term which renders the claim indefinite.  The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how much difference from a constant value in the angle A1 would still qualify as “substantially constant”.
 	In claim 1, to provide proper antecedent basis, to clarify the meaning of the thickness M, and to overcome the above rejection of “substantially constant”, applicant should amend claim 1 such that in lines 8-9 “a turnup and” is changed to -- at least one carcass layer each --  (turnup properly introduced in the next paragraph of claim 1), in line 28 “substantially” is deleted, and in line 2 -- and “and a second angle” is changed to -- decreasing to a second angle -- .
 	In claim 2, to provide proper antecedent basis and to clarify the positioning of the layer of uncoupling elastomer composition when there is more than one carcass layer (specification paragraphs 0024 and 0043, function of assuring cohesion of the radially inner carcass reinforcement and the turnup not performed unless uncoupling layer directly adjacent to both), applicant should amend claim 2 such that in line 2 after “between” is inserted -- and directly adjacent to -- and in line 3 before “turnup” is inserted -- respective -- .
 	In claim 7 to provide proper antecedent basis the dependency should be changed for “1” to -- 2 -- (the uncoupling layer is not introduced until claim 2) and in line 2 “C3” should be deleted (already deleted from claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2014/001379 A1 cited by applicant (equivalent to US Patent Application Publication 2015/0144241 A1) in view of Kitazawa et al. (4,588,009), Nakagawa (8,176,956 B2), Simenot et al. (7,202,295 B2), and US Patent Application Publication 2008/0236716 A1.
 	See paragraph 3 of the restriction requirement mailed November 2, 2020. As to claims 12-15, see US ‘241 paragraphs 0037, 0041, and 0058 and the example having nylon carcass reinforcers and aramid crown reinforcers.
 Allowable Subject Matter
Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 30, 2021